Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 45-47, in the reply filed on
10/22/2021 is acknowledged.

Claims 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 48-51 directed to Groups II and III, claims 48-51, non-elected without traverse.  ACCORDINGLY, CLAIMS 48-51 HAVE BEEN CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While the closest prior art, US-9637628,  US-9371442, US-9221966, and US-8962755 teach closures for bottles from polyethylene compositions, none of the prior art is found to teach or sufficiently suggest a closure for bottles comprising a bimodal polyethylene composition comprising: 
	(1) 10 to 70 wt% of a first ethylene copolymer having a melt index I2, of less than 0.4 g/10min; a molecular weight distribution Mw/Mn, of less than 3.0; and a density of from 0.920 to 0.955 g/cm3; and
	(2) 90 to 30 wt% of a second ethylene copolymer having a melt index I2, of from 100 to 10,000 g/1 0min; a molecular weight distribution Mw/Mn, of less than 3.0; and a density, higher than the density of said first ethylene copolymer, but less than 0.967 g/cm3; 
	wherein the density of said second ethylene copolymer is less than 0.037 g/ cm3 higher than the density of said first ethylene copolymer; the ratio (SCB1/SCB2) of the number of short chain branches per thousand carbon atoms in said first ethylene copolymer (SCB1) to the number of short chain branches per thousand carbon atoms in said second ethylene copolymer (SCB2) is greater than 0.5; and 	wherein said bimodal, polyethylene composition has a molecular weight distribution Mw/Mn, of from 3 to 11; a density of at least 0.949 g/cm3; a melt index I2, of from 0.4 to 5.0 g/10 min; an Mz of less than 400,000; a stress exponent of less than 1.50; and an ESCR Condition B (10% IGEPAL) of from 60 to 400 hrs.
	Thus claims 45-47 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE